               Case 2:20-cr-00032-JCC Document 85 Filed 07/07/20 Page 1 of 3




 1                                                                  The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                                  NO. CR20-032JCC
11
                                Plaintiff,
                                                                 GOVERNMENT’S MOTION REGARDING
12
                          v.                                     CERTAIN CUSTOMS AND BORDER
13                                                               PROTECTION DOCUMENTS REGARDING
                                                                 KALEB COLE
14    KALEB COLE,
                            Defendant.
15
                                                                 NOTE ON MOTION CALENDAR:
16                                                               July 17, 2020
17
18
19          The United States moves pursuant to Rule 16(d)(1) for a protective order
20 restricting the dissemination of a limited amount of discovery in this matter pertaining to
21 Kaleb Cole. The documents relate to an encounter that law enforcement had with Cole
22 prior to the time that the plot in this case came into existence. Although the materials
23 arguably are not discoverable, the government wishes to produce the materials to the
24 defense out of an abundance of caution. The materials, however, relate to a sensitive law
25 enforcement technique that the investigative agency wishes to protect, and not be widely
26 disseminated.
27          Accordingly, the government proposes the attached protective order which (1)
28 grants Cole and his defense team access to the material; (2) restricts the dissemination of
     Motion for Protective Order regarding Discovery Materials                      UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     United States v. Shea, et al., CR20-032JCC - 1
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
               Case 2:20-cr-00032-JCC Document 85 Filed 07/07/20 Page 2 of 3




1 the materials outside the defense team; (3) requires that the materials either be returned or
2 destroyed at the end of the pendency of the case, including any appeals.
3
4           DATED: July 7, 2020
5                                                      Respectfully submitted,
6                                                      BRIAN T. MORAN
                                                       United States Attorney
7
8
                                                       /s/ Thomas M. Woods
9
                                                       THOMAS M. WOODS
10                                                     Assistant United States Attorney
                                                       United States Attorney’s Office
11
                                                       700 Stewart Street, Suite 5220
12                                                     Seattle, Washington 98101-1271
                                                       Telephone: (206) 553-7970
13
                                                       Email: Thomas.Woods2@usdoj.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion for Protective Order regarding Discovery Materials                    UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     United States v. Shea, et al., CR20-032JCC - 2
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
               Case 2:20-cr-00032-JCC Document 85 Filed 07/07/20 Page 3 of 3




1                                       CERTIFICATE OF SERVICE
2           I hereby certify that on July 7, 2020, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system which will send notification of such filing
4 to the attorney(s) of record for the defendant(s).
5
6                                                                /s/Teresa Hierro-Terrell
                                                                 TERESA HIERRO-TERRELL
7
                                                                 Legal Assistant
8                                                                United States Attorney’s Office
                                                                 700 Stewart Street, Suite 5220
9
                                                                 Seattle, Washington 98101-1271
10                                                               Phone: (206) 553-2272
                                                                 E-mail: Teresa.Hierro-Terrell@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion for Protective Order regarding Discovery Materials                        UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5220
     United States v. Shea, et al., CR20-032JCC - 3
                                                                                       SEATTLE, WASHINGTON 98101
                                                                                             (206) 553-7970
